DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuation application filed on 10/09/19
Specification
The disclosure is objected to because of the following informalities: The disclosure should include the “Cross-Reference to Related Applications” section. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite steps of measuring and calculating values using algorithms. This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas for calculations using algorithms by implementing abstract ideas on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the elements combined do not add significantly more to the exception. Only abstract ideas using algorithms on a computer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen (EP 1 725 161 B1).
Regarding claim 1, Petersen discloses operating a sterilization chamber [0006] from a computing device, comprising:
Receiving configuration data [0038-0041] for the chamber at the computing device, the configuration data indicating the hardware configuration [0038] of the sterilization chamber; 
Reading phase information (Fig.10 and [0039]) from a sterilization cycle specification; and 
Invoking a subsystem (the critical steps listed in col.10 through col.18) of the sterilization chamber corresponding to the phase information using a standard interface of the subsystem;
Wherein the subsystem executes a phase [0033-0034] using the phase information and the configuration data.
Regarding claims 2-11 and 15; Petersen discloses the following: the configuration data [0038-0041] comprises a selected template (the software for each critical step in col.10 through col.18 is considered a template) from a plurality of templates for each subsystem; the configuration data further comprises a plurality of values (the software for each critical step in col.10 through col.18 is considered a template; each critical step includes values that are associated with each template) corresponding to a plurality of template parameters; state data (Fig.6:100) is stored in a first segregated area (Fig.5:86) of a memory of the computing device [0034]; transmitting [0009] the state data (Fig.6:100) to a remote storage device; transmitting [0009] occurs after the execution of the phase (Fig.6:100); the configuration data [0038-0041] is stored in a second segregated (Fig.5:86) area of the memory of the computing device (the computing device 80 is made up of separate components with separate memory areas); the selected template (the software for each critical step in col.10 through col.18 is considered a template) defines software for controlling a device [0051] or a sensor [0045] of the subsystem; the subsystem is a gas injection subsystem [0060] or a vacuum pump subsystem [0066]; the device is a valve and a pump [0038], and the sensor is a temperature sensor [0040]; the computing device is programmed [0006] with software for a plurality of device [0038] and sensor models [0040], and wherein the selected template identifies at least one of the plurality of device and sensor models (col.9 through col.18); and the computing device is [0006] a Programmable Logic Controller (PLC).
Regarding claim 12, Applicant teaches in (specification, Background section, [0002-0007]) that programmable logic controller (PLC) are known to control and monitor ethylene oxide gas sterilization cycles.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (EP 1 725 161 B1).
Regarding claims 13 and 16, Petersen teaches connecting the computer (82) to networks, the web, and any extra software [0009]. 
However, Petersen appears silent to disclose the implicit and inherent steps of transmitting/receiving any type of data, including the state data, from/to the overall system (80) via computer (82) to/from external networks or external storage devices. One of ordinary skill in the art would readily recognize storing/retrieving all the overall system (80) from external devices in case of networks failures so that the data is not lost and the sterilization cycles are not interrupted. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to store/retrieve the memory of the overall system of Petersen from external storage devices so that in case of networks failures the data is not lost and the sterilization cycles are not interrupted.  
Regarding claim 14, Petersen teaches reading [0009] the state data from the first segregated memory area (Fig.5:86); determining a next phase (Fig.6:100) to be executed based on the state data.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Petersen (EP 1 725 161 B1) as applied to claim 1, and further in view of Hehenberger et al. (US 2003/0083902 A1).
Petersen appears silent to disclose that the configuration data is in extensible Markup Language (XML) format.
Hehenberger discloses a system for administration of healthcare facilities, particularly to sterilization [0001] where Extensible Markup Language (XML) is used in order to generate web pages encoded with this language [0032]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Hehenberger et al. automated system to Petersen in order to provide an automated system for management of information and distribution of materials associated with sterilization procedures that includes a network server and client computers that communicate via a computer network (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/ Primary Examiner, Art Unit 1798